FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                          Electronically Filed
                                          Intermediate Court of Appeals
                                          CAAP-XX-XXXXXXX
                                          08-APR-2021
                                          08:01 AM
                                          Dkt. 70 OCOR



              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI#I


                            ---o0o---


            STATE OF HAWAI#I, Plaintiff-Appellee, v.
           DESMOND C.K. PULGADOS, Defendant-Appellant


                       NO. CAAP-XX-XXXXXXX


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
            (CASE NOS. 2PC-XX-XXXXXXX, 2CPC-XX-XXXXXXX,
        2CPC-XX-XXXXXXX, 2CPC-XX-XXXXXXX, 2CPC-XX-XXXXXXX,
               2CPC-XX-XXXXXXX, and 2CPC-XX-XXXXXXX)


                          APRIL 8, 2021


          GINOZA, CHIEF JUDGE, LEONARD AND HIRAOKA, JJ.


                       ORDER OF CORRECTION
                        (By: Leonard, J.)

          IT IS HEREBY ORDERED that the Opinion of the court,

filed on October 30, 2020, is hereby corrected as follows:

          At page 17, line 14 from bottom, change "19th" to

"19th" so that the sentence now reads as follows:

               the provisions. See S.B. 2966, 19th Leg., Reg.
               Sess., 1998 Haw.
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          At page 19, line 1 from top, delete the "s" in "COLs"

so that the sentence now reads as follows:

               and conclusion in COL 31 that, although
               Pulgados "has some

          At page 19, line 5 from top, delete the "s" in COLS" so

that the sentence now reads as follows:

               conclusion in COL 32 that Pulgados "has the
               ability to become

          At page 20, line 9 from top, replace the word

"Constitution" with the word "Constitutional" so that the

sentence now reads as follows:

               B.    Pulgados's Constitutional Arguments

          At page 20, line 9 from bottom, delete the space in

both of the "n. 7" so that the sentence now reads as follows:

               343, 348 n.7, 893 P.2d 194, 199 n.7 (1995)
               (declining to

          The clerk of the court is directed to incorporate the

foregoing change in the original opinion and take all necessary

steps to notify the publishing agencies of this change.

          DATED:    Honolulu, Hawai#i, April 8, 2021.


                                      /s/ Katherine G. Leonard
                                      Associate Judge




                                  2